Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/21 has been entered.
 
Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Obert Chu (reg. no. 52,744) on August 31, 2021.
The claims have been amended as follows:
Amend claim 13 to read as of the following,

(Currently Amended)	A method, comprising:
determining that a first event has occurred based on a notification from a first smart device, the first event being determined after the first smart device perceives a current context; 
acquiring historical data relating to the first event, wherein the historical data is obtained based at least in part on data uploaded by the first smart device;
determining user behavior based on the historical data; and 
instructing the first smart device to push application recommendation information or control application status based on the determined user behavior, wherein the application recommendation information relates to a first plurality of applications, wherein the application status relates to a second plurality of applications, and wherein the instructing of the first smart device comprises: 
determining relevances of applications of the first plurality of applications or relevances of applications of the second plurality of applications, wherein the relevances of the applications of the first plurality of applications or the relevances of the applications of the second plurality of applications is determined based on user habit, usage statistical data, or both;
ranking the relevances of the applications of the first plurality of applications or the relevances of the applications of the second plurality of applications;
determining whether a first device central processing unit (CPU) is capable of executing the first plurality of applications or the second plurality of applications without crashing; and
in response to a determination that the first device CPU is not capable of executing the first plurality of applications or the second plurality of applications without crashing, omitting to instruct the first smart device to push at least one application of the first plurality of applications associated with the application recommendation information or control at least one application of the second plurality of applications associated with the application status, wherein the at least one application of the first plurality of applications or the at least one application of the second plurality of applications is determined based on the ranked relevances of the applications of the first plurality of applications or the ranked relevances of the applications of the second plurality of applications.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments on pages 12-14 of the Remarks filed on 8/11/21 were persuasive.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454